Citation Nr: 0841574	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 0 
percent disabling for gastroesophogeal reflux disease (GERD) 
prior to February 7, 2008.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for GERD as of February 7, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1981 and from April 1989 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the RO 
in Louisville, Kentucky, which granted service connection for 
bilateral hearing loss, rating it noncompensable, and granted 
service connection for GERD, rating it noncompensable, and 
from a March 2008 rating decision, which increased the 
disability rating for GERD to 10 percent.  The Board 
previously remanded this case for new examinations regarding 
both the bilateral hearing loss and GERD, which have been 
satisfactorily completed for the purposes of rendering a 
decision in the veteran's case.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders); see also 38 C.F.R. § 4.2 (2008).  

Because the RO did not assign the maximum disability rating 
possible for the veteran's service-connected disabilities, 
the appeals for higher evaluations remain before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Finally, the veteran testified at a June 2007 Travel Board 
hearing before a Veterans Law Judge who left the Board after 
that time.  The law requires that the judge conducting a 
hearing in a case must participate in the decision on that 
appeal.  38 U.S.C. § 7107(c) (2000); 38 C.F.R. § 20.707 
(2008).  VA apprised the veteran of this circumstance and 
offered him the opportunity to have a new Board hearing by 
letter in October 2008.  The veteran responded, declining the 
invitation, and instructing the Board to consider his case on 
the evidence of record, which includes the prior hearing 
transcript.


FINDINGS OF FACT

1.  In May 2003 and August 2005, the veteran's hearing loss 
was productive of Level I impairment in the right ear and 
Level I impairment in the left ear; and in February 2008, the 
veteran's hearing loss was productive of Level III impairment 
in the right ear and Level II impairment in the left ear.  

2.  Prior to February 7, 2008, the veteran's service-
connected GERD was manifested by pyrosis, regurgitation, arm 
pain, and required daily medication.

3.  As of February 7, 2008, the veteran's service-connected 
GERD has been manifested by pyrosis, vomiting several times 
per week, and requires daily medication.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral hearing loss are not met at any time.  38 U.S.C. § 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (2008).

2.  The criteria for an initial compensable rating for GERD 
prior to February 7, 2008, have been met.  38 U.S.C. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7346 (2008).

3.  The criteria for a rating in excess of 10 percent for 
GERD as of February 7, 2008, have not been met.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The present claim arises from an initially-granted claim of 
service connection.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Letters dated June 2005, March 2006, and June 2006 fully 
satisfied the duty to notify provisions, including notice of 
the degree of disability and effective date.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Dingess, 19 Vet. App. at 
490; Quartuccio, 16 Vet. App. at 187.  The June 2005 letter 
gave the veteran notice of elements two and three of the 
Quartuccio notice, as well as the first three parts of the 
Dingess notice.  The March and June 2006 letters gave the 
veteran notice of the fourth and fifth parts of the Dingess 
notice.  Although these letters were not sent prior to 
initial adjudication of the veteran's claim, this was not 
prejudicial to him, because he had some 6 months to respond 
with additional argument and evidence before the RO 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC) in December 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  Indeed, the veteran 
submitted additional evidence in June 2006 regarding his 
claims.  

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. 
at 484.  In any event, the veteran has not demonstrated that 
he has been prejudiced by defective VCAA notice.  Goodwin, 22 
Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Thus, VA's duty to notify with respect to the 
veteran's claims has been satisfied.

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims which are not now associated 
with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
April and March 2003 and in February 2008.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's disabilities since he 
was last examined.  See 38 C.F.R. § 3.327(a).  It is the 
objective symptoms of the disability that guide VA's 
assignment of a rating; these factors were completely 
addressed in the VA examination and remain correct 
evaluations of the veteran's disability.  This case was 
remanded for the VA examination that took place in February 
2008, and the Board concludes the examination is an adequate 
base upon which to decide the case.  Extensive VA examination 
treatment records are consistent with the examination and 
thus, the Board finds that no further action is needed.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.  Initial Rating

A.  Bilateral Hearing Loss

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level 
I, for essentially normal hearing acuity, through Level XI, 
for profound deafness.  VA audiometric examinations are 
conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding that staging is 
appropriate for both initial- and increased-rating claims).  

The RO derives the percentage evaluation from Table VII by 
intersecting the vertical column appropriate for the numeric 
designation for the ear having the better hearing acuity and 
the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear is Level V and the poorer ear is 
Level VII, the percentage evaluation is 30 percent.  See 38 
C.F.R. § 4.85, Table VII.

A May 2003 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
45
LEFT
15
15
25
25
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 34 dB and 31 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level I for the right ear and Level I for the 
left ear.  See 38 C.F.R. § 4.85.  Applying those designations 
to the regulations, the veteran's hearing loss is assigned a 
0 percent disability evaluation.  See 38 C.F.R. § 4.85, Table 
VII.

In August 2005, a VA doctor stated in an examination to 
determine the veteran's need for hearing aids that he had 
normal to moderately severe sensorineural hearing loss in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  The doctor stated the veteran's left 
ear thresholds in low frequencies in the left ear had 
worsened since the 2003 examination, but gave no data 
regarding this statement.  The veteran's word recognition 
scores were 80 in the right ear and 88 in the left.



The veteran also underwent an audiological summary report at 
a private doctor's office in August 2005.  At the outset, the 
Board notes it is unclear from the test results whether this 
private audiological examination was conducted using the 
Maryland CNC speech discrimination test or that the doctor is 
a state-licensed audiologist.  In any event, the Board 
considers the results, assuming for the purposes of this 
discussion that the results comport with regulatory 
requirements.  See 38 C.F.R. § 4.85.  The Board also notes 
that the report reflects two rounds of testing for each ear 
with slightly varying results.  Considering the most severe 
hearing loss reported at the various puretone thresholds, the 
report is as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
35
45
LEFT
5
0
15
25
50

Speech audiometry revealed speech discrimination of 100 
percent in both ears.  The average of the dB scores in the 
1000, 2000, 3000, and 4000 Hz ranges for the right ear is 31 
dB and 23 dB for the left ear.  Applying Table VI, the 
veteran receives a numeric designation of Level I for the 
right ear and Level I for the left ear.  See 38 C.F.R. § 
4.85.  Applying those designations to the regulations, the 
veteran's hearing loss would be assigned a 0 percent 
disability evaluation.  See 38 C.F.R. § 4.85, Table VII.

A February 2008 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
50
LEFT
15
20
25
35
55

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
The average of the dB scores in the 1000, 2000, 3000, and 
4000 Hz ranges for the right ear is 35 dB and 34 dB for the 
left ear.  Applying Table VI, the veteran receives a numeric 
designation of Level III for the right ear and Level II for 
the left ear.  See 38 C.F.R. § 4.85.  Applying those 
designations to the regulations, the veteran's hearing loss 
is assigned a 0 percent disability evaluation.  See 38 C.F.R. 
§ 4.85, Table VII.

Because the veteran's audiometric examinations reflect that 
his hearing disability is consistently noncompensable, the 
Board finds no reason to rate any period differently than 
others.  See Fenderson, 12 Vet. App. 119, 126; Hart, 21 Vet. 
App. 505.

The Board finds the May 2003 and February 2008 VA 
examinations adequate for rating purposes, and, again, 
assumes for purposes of this discussion that the August 2005 
private audiological examination is adequate.  In the June 
2007 Travel Board hearing, the veteran reported having 
difficulty hearing in crowds and when people do not speak 
loudly enough.  He reported wearing hearing aids.  During the 
February 2008 VA examination, the examiner reviewed the 
claims file and the veteran's medical records.  The examiner 
also reviewed the August 2005 VA examination, stating that 
the air conduction thresholds were essentially unchanged as 
of February 2008 and that speech discrimination scores were 
slightly decreased, most likely due to the use of the 
controlled speech discrimination test which utilizes the 
Maryland CNC recording.  At the February 2008 examination, 
the examiner questioned the veteran about his current work 
environment, and the veteran reported no current noise 
exposure in his work as an Administrative Officer at the 
Louisville V.A.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  In sum, the Board finds that the examinations 
addressed the functional effects of his disability and that 
the RO and VA examiners have demonstrated substantial 
compliance with all applicable regulatory provisions.  See 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2008); Martinak, 21 Vet. App. at 
455 (citing Cintron v. West, 13 Vet. App. 251, 259 (1999) (VA 
has no obligation to read a veteran's mind).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing.  38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 
3000, and 4000 Hertz; puretone threshold of 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz).  
However, the test results discussed above do not meet the 
numerical criteria for such a rating.  Thus, the veteran's 
bilateral hearing loss remains rated by the usual method.

In this case, the previously assigned 0 percent disability 
rating is appropriate based on the audiometric results in 
this case.  The request for a compensable evaluation is 
denied and the benefit-of-the-doubt rule does not aid the 
veteran on this claim.  See 38 U.S.C. 5107(b); Gilbert, 1 
Vet. App. at 54-55.

B.  GERD

The RO granted the veteran's claim for service connection for 
GERD in May 2003, initially rating it noncompensable, and 
increased the rating to 10 percent in a March 2008 rating 
decision as of February 7, 2008.  

As noted, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  See Fenderson, 12 Vet. App. at 
126; see also Hart, 21 Vet. App. 505 (holding that staging is 
appropriate for both initial- and increased-rating claims).  

The Board discusses these staged ratings before and after the 
February 7, 2008, effective date for the 10 percent rating.

As an initial matter, the Board notes that GERD is a 
condition not listed under any of the diagnostic codes.  When 
an unlisted condition is encountered it is permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2008).  Here, the veteran's GERD is rated by 
analogy under DC 7346, pertaining to hiatal hernias.  See 38 
C.F.R. § 4.114.

Under DC 7346, a 10 percent rating for hiatal hernia requires 
two or more of the symptoms for the 30 percent evaluation, 
but of less severity.  38 C.F.R. § 4.114, DC 7346.  A 30 
percent rating requires persistent recurrent epigastric 
distress with dysphagia (difficulty swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.  Id.  A 60 percent rating requires symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Id.  

1.  Prior to February 7, 2008

The RO granted service connection and assigned a 0 percent 
rating for the veteran's GERD prior to February 7, 2008.

Following the veteran's March 2003 claim, his GERD was 
evaluated at his April 2003 VA examination.  According to the 
examination report, the veteran was diagnosed with GERD and 
took AcipHex 20 mg, a proton pump inhibitor, daily and with 
good results.  The veteran's height was 70 inches and his 
weight was 184 pounds with a flat stomach and normal 
abdominal bowel sounds.  There was no evidence of tenderness 
to palpation or percussion to the abdomen and no evidence of 
organomegaly.  There were no notes of dysphagia, pyrosis, 
regurgitation, or substernal, arm, or shoulder pain.

In his November 2003 notice of disagreement, in reference to 
his GERD, the veteran reported burning pains waking him up in 
the middle of the night.  In December 2003, July 2004, and 
July 2005 VA treatment reports, the veteran was reported to 
be taking proton pump inhibitors.  In a December 2003 VA 
treatment note, the veteran reported no abdominal pain, 
melena, hematemesis, or bright red blood per rectum, and no 
nausea, vomiting, diarrhea, or constipation.  He was taking 
AcipHex and his weight was 185 pounds.  In an August 2004 VA 
treatment note, the veteran reported no abdominal pain, 
melena, or bright red blood per rectum, and no nausea, 
vomiting, diarrhea, or constipation.  The note reported 
weight loss but did not list the veteran's weight.  A 
September 2004 letter by the veteran's private doctor, Dr. D, 
stated the veteran has a long history of GERD currently well-
controlled on AcipHex.  

In his July 5, 2005, Form 9, the veteran reported daily 
regurgitation and arm pain.  A July 2005 treatment note by 
Dr. D lists the veteran's weight at 186 pounds.  A June 2007 
VA treatment report stated that the veteran's GERD was worse, 
but did not delineate any reasons for or symptoms of the 
worsening, other than to state that the veteran may need a 
higher dose of his medication.  The veteran's weight was 
188.8 pounds.  In the June 2007 Travel Board hearing, the 
veteran reported his medication was recently doubled, that he 
was restricted to a bland diet, and that heartburn would wake 
him up.  

The veteran has consistently reported heartburn, also known 
as pyrosis, that is severe enough to wake him up at night.  
He reported daily regurgitation and arm pain as of July 2005.  
VA treatment records through 2003-04 reflect no complaint of 
vomiting.  Taking the veteran's reports of his symptoms as 
competent, the Board finds the evidence to be at least in 
equipoise, entitling the veteran to a 10 percent rating.  See 
38 U.S.C. § 5107(b) (veteran entitled to the benefit of the 
doubt when the evidence is in equipoise); 38 C.F.R. § 4.114, 
DC 7346 (criteria for 10 percent rating requires two or more 
the symptoms for a 30 percent rating but with less severity); 
see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (the 
veteran is competent to report what he experiences, including 
pain, but is not competent to diagnose the etiology of his 
disabilities); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The veteran is entitled to a rating increased only to 10 
percent disabled, however.  While the veteran exhibits two or 
more of the symptoms in the 30 percent criteria, there is no 
indication the veteran's arm pain is productive of 
considerable impairment of health.  See 38 C.F.R. § 4.114, DC 
7346 (criteria for 30 percent disability rating).  Indeed, 
the only mention of this pain is in the veteran's notice of 
disagreement.  That the arm pain is mentioned only once in 
this period, and not in any medical treatment records, weighs 
against a finding that the pain is productive of considerable 
impairment of health, as would be required for a 30 percent 
rating.  In addition, the Board notes no significant weight 
fluctuation.

The veteran is entitled to an increased rating to 10 percent, 
but no higher, before February 7, 2008.

2.  As of February 7, 2008

The RO increased the rating for GERD to 10 percent as of 
February 7, 2008.  The Board considers whether the veteran is 
entitled to a higher rating.

In the February 2008 VA examination, the veteran reported 
heartburn, also known as pyrosis, belching, and gas.  These 
symptoms worsen with meals.  He was taking a proton pump 
inhibitor, Protonix, but this did not control his symptoms as 
well as the AcipHex, which the VA facility in Louisville, 
Kentucky, did not provide.  The veteran experienced no 
incapacitation due to stomach or duodenal disease, had no 
hematemesis or melena, and no anemia.  There was no 
significant weight loss, no malnutrition, and no history of 
diarrhea.  The veteran's weight was 184 pounds.  The veteran 
reported daily nausea and vomiting several times a week.  The 
report discusses the veteran's other symptoms to include 
belching and "other pain," but the only "other pain" 
listed is burning.  

Assuming the veteran continued to experience arm pain, as he 
reported in his July 2005 Form 9, these symptoms do not 
coincide more accurately with those required for a 30 percent 
rating.  The lack of substernal, arm, or shoulder pain, that 
is productive of considerable impairment of health means that 
the Board cannot grant a 30 percent rating at this time.  
There is no significant weight fluctuation.  While the 
veteran exhibits two or more of the symptoms in the 30 
percent criteria, pyrosis and regurgitation, there is no 
indication they are of the severity than required for a 30 
percent rating, in addition to the fact that there is no 
indication of other pain.  See 38 C.F.R. § 4.114, DC 7346.  

3.  Conclusion

The Board has considered the veteran's service-connected GERD 
under all other potentially applicable DCs.  DCs 7203 to 7205 
do not apply because the evidence does not show that the 
veteran has been diagnosed with stricture, spasm, or 
diverticulum of the esophagus.  Likewise, the evidence does 
not show that the veteran has been diagnosed with a gastric, 
duodenal, marginal, hypertrophic, inguinal, ventral, or 
femoral ulcer; therefore, DCs 7301 to 7307 and 7338 to 7340 
do not apply.  There is no neoplasm, and thus DCs 7343-7344 
do not apply.  Accordingly, the Board concludes that a rating 
in excess of 10 percent for the veteran's service-connected 
GERD is not warranted under any applicable DC.  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran, and concludes that DC 7346 is the proper DC under 
which to rate the veteran's disability.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board does note that the facts of this case raise the 
issue of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b).  Section 3.321(b)'s purpose is to accord justice to 
veteran's whose exceptional symptoms exceed the capacity of 
any relevant DCs to compensate him for his disability.  The 
veteran's disability must be so exceptional or unusual with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 
(2008).  The evidence in this case does not support referral 
to the Compensation and Pension Service because the 
applicable DC adequately compensates the veteran for his 
disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008); VAOGCPREC 6-96, summary available at 61 Fed. Reg. 
66748-02, 66749 (1996).  

At the February 2008 VA examination, the veteran states he 
missed roughly 2 weeks' work during the previous twelve 
months.  The veteran has not reported any periods of 
hospitalization.  Regarding the time off from work due to 
pain and doctor's visits, no evidence suggests this is due to 
symptoms not encompassed by the applicable DC and a 10 
percent disability rating.  See 38 C.F.R. § 4.1.  Indeed, a 
disability rating itself is recognition that industrial 
capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 
361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  
The veteran's symptoms track the criteria in DC 7346, which 
adequately allow for compensation to the veteran for his 
disability. Thus, the Board concludes that the facts of this 
case do not warrant referral to the Compensation and Pension 
Service for an extraschedular rating.  See Barringer, 22 Vet. 
App. at 243-45; Thun, 22 Vet. App. at 115-16; VAOGCPREC 6-96.

The benefit-of-the-doubt rule supports increasing the 
disability rating for the veteran's GERD to 10 percent prior 
to February 7, 2008.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 
4.3; Gilbert, 1 Vet. App. at 55.  The preponderance of the 
evidence, however, is against entitlement to a rating higher 
than 10 percent for GERD as of February 7, 2008, and thus the 
benefit-of-the-doubt rule does not apply to aid the veteran 
for that second period.  See id.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a 10 percent disability rating for GERD prior 
to February 7, 2008, is granted.

Entitlement to a rating in excess of 10 percent for GERD as 
of February 7, 2008, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


